GODCHATJX, J.
Sued for an alleged balance due of *38$106.-76 upon a contract, the defendant answered admitting the debt, but set up in his answer by way of reconvention a claim for $55.00 for damages that he avers he -suffered through plaintiff’s negligent performance of tbe contract sued upon.- He further alleges that the difference between the amount of the main demand and that 'of -his reconventional demand, namely, the sum of $51.76’, was tendered to plaintiff and he prayfed that the amount thus .tendered be’ made the judgment ’ of the Court.'
November 6th, 1911.
From this statement it is clear that the controversy is one not within the jurisdiction of this Court. And it is useless to decide whether this jurisdiction shall be governed by the main demand or by the reconventional demand, for by the effect of the admission in defendant’s answer there remains no amount in dispute upon the main demand, while the reconventional demand involves a sum below the minimum jurisdictional limit of the Court.
Borde vs. Lazarus, Michel & Lazarus, 7 Court of Appeal, 237; 127 La., 122.
It is accordingly ordered that the appeal in this case be dismissed.
Appeal dismissed.